Exhibit 10.30

 

 

Re:

8480-8514 Mid County Industrial Drive

 

 

St. Louis, Missouri

 

SEVENTH AMENDMENT TO LEASE

 

THIS SEVENTH AMENDMENT TO LEASE (“Seventh Amendment”) has been executed as of
the 9th day of February, 2006, by CORNERSTONE INDUSTRIAL FUND I, L.L.C, a
Missouri limited liability company (“Landlord”) and ST. LOUIS MUSIC, INC., and
Loud Technologies Inc. (hereinafter collectively referred to as “Tenant”).

 

R E C I T A L S:

 

A.                      THE REALTY ASSOCIATES FUND III, L.P. (“Prior Landlord”)
and Tenant have heretofore executed a Sixth Amendment to Lease dated November 8,
2000. Missouri State Employees’ Retirement System (“First Prior Landlord”) and
Tenant have heretofore executed that certain Lease Agreement (the “Original
Lease”), dated as of May 23, 1988, as amended by Addendum to Lease dated
March 1, 1989, Second Addendum to Lease dated December 3, 1991, Third Amendment
to Lease dated March 3, 1994, Fourth Amendment to Lease dated May 9, 1995, and
Fifth Amendment to Lease dated as of June 26, 1998 (the Original Lease, as so
amended by all Amendments First through Sixth Amendment, is hereinafter
collectively called the “Lease”).

 

B.                        Landlord has acquired the Building and succeeded to
all of the Prior Landlord and First Prior Landlord’s Interest under the Lease,
as amended. Tenant hereby recognizes CORNERSTONE INDUSTRIAL FUND I, L.L.C., as a
Missouri limited liability company, as the Landlord, under the Lease, as
amended, and pursuant to this Seventh Amendment.

 

C.                        Landlord and Tenant desire to execute this Seventh
Amendment in order to evidence their agreement to (i) extend the Lease Term and
(ii) make certain other amendments to the Lease, all as more particularly set
forth in this Seventh Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

 

1

--------------------------------------------------------------------------------


 

CERTAIN AMENDMENTS

 

1.                          Lease Term. The Lease Term shall be extended for
thirty-nine (39) months, commencing April 1, 2006 and ending June 30, 2009,
subject to adjustment or earlier termination as set forth in the Lease, as
amended herein.

 

2.                          Reduced Premises. Effective as of July 1, 2006, and
subject to the terms and conditions set forth in this Seventh Amendment, the
Lease shall be amended to reflect that the Premises shall be reduced from the
current square footage of 78,531 rentable square feet to approximately 46,000
rentable square feet. The reduced premises of approximately 46,000 rentable
square feet will hereinafter be known as the “Reduced Premises”. Landlord and
Tenant will execute a Confirmation Agreement as to the exact location and exact
square footage (as verified by an architect) of the Reduced Premises, which
shall be outlined on a cross-hatched floor plan, which will hereinafter be
attached hereto as Exhibit A, which will consist of the Reduced Premises in that
certain building known as Mid County 6, located at 8480-8514 Mid County
Industrial Drive, St. Louis, Missouri, and as more particularly described in the
Lease (the “Building”).

 

3.                          Base Rent. As of April 1, 2006, the Base Rent during
the Seventh Amendment Term shall be as follows:

 

Period:

 

Monthly
Base Rent:

 

Square
Footage:

 

Annual
Base Rent
per R.S.F.:

 

Monthly Base
Rent per
R.S.F.:

 

4/1/06 - 6/30/06

 

$

3.85

p.s.f.

78,531

s.f.

$

302,344.35

 

$

25,195.36

 

7/1/06 - 6/30/07

 

$

3.85

p.s.f.

46,000

s.f.

$

177,100.00

 

$

14,758.33

 

7/1/07 - 6/30/08

 

$

3.95

p.s.f.

46,000

s.f.

$

181,700.00

 

$

15,141.67

 

7/1/08 - 6/30/09

 

$

4.05

p.s.f.

46,000

s.f.

$

186,300.00

 

$

15,525.00

 

 

The Base Rent shall be due and payable in equal monthly installments, with each
such monthly installment due and payable on the first day of each calendar
month, in advance, without demand and without setoff or deduction whatsoever.
Prior to April 1, 2006, Tenant shall continue to pay Base Rent for the Premises
as set forth in the Sixth Amendment to Lease. The Square Footage, Monthly Base
Rent per Square Foot, and Annual Base Rent per Square Foot, shall be adjusted
from the approximately 46,000 square foot amounts as stated hereinabove, to the
actual square footage (as measured by the Architect), and said adjustment shall
be included in the Confirmation Agreement.

 

4.                          “AS IS”. Tenant accepts the Premises in its “as is”
condition and acknowledges that Landlord has no obligation to pay or reimburse
Tenant for, or otherwise make, any improvements, alterations or additions to the
Premises. Notwithstanding the foregoing, Landlord shall do the work and/or pay
the following cost in reference to Tenant’s Reduced Premises, being to-wit:

 

2

--------------------------------------------------------------------------------


 

A.                      Make the demising wall between Tenant’s current space
and the Reduced Premises compliant with St. Louis County Code; and

 

B.                        Install separate meters for electrical service to the
Reduced Premises and the vacated premises of Tenant.

 

5.                          Options. Any renewal option, right of first offer,
or any other options Tenant has pursuant to the Lease, as amended, are hereby
terminated.

 

6.                          Brokers/Commission. Tenant and Landlord hereby
acknowledge that the foregoing disclosure has been previously made:   Colliers
Turley Martin Tucker Agent Jeff Hawley was the Landlord’s Agent (the “Listing
Broker”) and was serving solely as Agent for the Landlord in connection with
this Lease. Colliers Turley Martin Tucker, Agent, Mike Statter, was the Tenant’s
Agent and was serving solely as Agent for Tenant in connection with this Lease.
Both Landlord and Tenant acknowledge that this disclosure has been made to them.
Landlord will pay Tenant’s Agent a commission of two percent (2%), being
$12,413.72.

 

7.                          Further Amendments. The Lease shall be and hereby is
further amended wherever necessary, even though not specifically referred to
herein, in order to give effect to the terms of this Seventh Amendment.

 

8.                          Ratification. The Lease, as amended hereby, is
hereby ratified, confirmed and deemed in full force and effective in accordance
with its terms. Tenant represents to Landlord that Tenant (a) is currently
unaware of any default by Landlord under the Lease; and (b) has full power and
authority to execute and deliver this Seventh Amendment and this Seventh
Amendment represents a valid and binding obligation of Tenant enforceable in
accordance with its terms.

 

9.                          Governing Law. This Seventh Amendment shall be
governed by and construed in accordance with the laws of the State of Missouri.

 

10.                    Counterparts. This Seventh Amendment may be executed in
multiple counterparts each of which is deemed an original but together
constitute one and the same instrument. This Seventh Amendment may be executed
by facsimile and each party has the right to rely upon a facsimile
counterpart of this Seventh Amendment signed by the other party to the same
extent as if such party had received an original counterpart.

 

IN WITNESS WHEREOF, this Seventh Amendment has been executed as of (but not
necessarily on) the date and year first above written.

 

3

--------------------------------------------------------------------------------


 

Dated: 2/9, 2006

LANDLORD:

 

 

 

CORNERSTONE INDUSTRIAL FUND I, L.L.C.

 

 

 

 

 

By:

 

/s/ [ILLEGIBLE]

 

 

 

 

Its Managing Member

 

 

 

 

Dated: 2/7, 2006

TENANT:

 

 

 

ST. LOUIS MUSIC, INC., a Missouri corporation

 

 

 

 

 

By:

 

/s/ Donald J. Collins

 

 

Name:

 

Donald J. Collins

 

 

Title:

 

Vice President

 

 

 

 

LOUD TECHNOLOGIES INC., a Washington
corporation

 

 

 

 

 

By:

 

/s/ Tim O’ Neil

 

 

Name:

 

Tim D. Neil

 

 

Title:

 

CFO

 

 

4

--------------------------------------------------------------------------------


 

 

Re:

8480-8514 Mid County Industrial Drive

 

 

St. Louis, Missouri

 

 

SIXTH AMENDMENT TO LEASE

 

THE STATE OF MISSOURI

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF ST. LOUIS

§

 

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) has been executed as of this
8th day of November, 2000, by THE REALTY ASSOCIATES FUND III, L.P., a Delaware
limited partnership (“Landlord”) and ST. LOUIS MUSIC, INC. (“Tenant”).

 

R E C I T A L S:

 

A.                      Missouri State Employees’ Retirement System (“Prior
Landlord”) and Tenant have heretofore executed that certain Lease Agreement (the
“Original Lease”), dated as of May 23, 1988, as amended by Addendum to Lease
dated March 1, 1989, Second Addendum to Lease dated December 3, 1991, Third
Amendment to Lease dated March 3, 1994, Fourth Amendment to Lease dated May 9,
1995, and Fifth Amendment to Lease dated as of June 26, 1998 (such Original
Lease, as so amended, is hereinafter called the “Lease”), pursuant to which
Tenant leased from Prior Landlord approximately 45,984 square feet (the
“Original Premises”) in that certain warehouse building and related improvements
more particularly described in the Lease (the “Project”).

 

B.                        Landlord and Tenant desire to execute this Amendment
in order to evidence their agreement to (i) extend the term of the Lease,
(ii) expand the Original Premises; and (iii) make certain other amendments to
the Lease, all as more particularly set forth in this Amendment.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows, subject to the contingencies set forth in
this Amendment:

 

Article I

 

CERTAIN AMENDMENTS

 

SECTION 1.01.                          Additional Premises. Effective as of
February 1, 2001, or such later date as described in Section 1.07 below (such
data being the “Effective Date”), and subject

 

SIXTH AMENDMENT TO LEASE - Page 1 of 4
L:TA002-957\1ST. LOUIS MUSIC 1 NOV 1, 2000

 

1

--------------------------------------------------------------------------------


 

to the terms and conditions set forth in this Amendment, the Lease shall be
amended to reflect that the Original Premises shall be hereby expanded to
include the premises outlined on the crosshatched floor plan attached hereto as
Exhibit A (the “Additional Premises”) consisting of approximately 32,547
rentable square feet (the Original Premises and the Additional Premises being
collectively referred to as the “Premises”) In that certain building known as
Mid County 6, located at 8480-8514 Mid County Industrial Drive, St. Louis,
Missouri, and more particularly described in the Lease (the “Building”). As of
the Effective Date, Exhibit A to the Lease shall be amended to include Exhibit A
attached to this Amendment. Accordingly, the Premises shall consist of 78,531
rentable square feet in the Building.

 

SECTION 1.02.                          Lease Term. The term of the Lease is
hereby extended for a period of five (5) years from the Effective Date, unless
otherwise terminated in accordance with its express terms. Tenant has no further
renewal or extension options and any such rights in the Lease are deleted.

 

SECTION 1.03.                          Base Rent. Tenant must pay Landlord,
commencing on the Effective Date and continuing on the first day of each month
thereafter throughout the term, Base Rent for the entire Premises in the amounts
set forth below:

 

Lease Year

 

Annual Rate
per R.S.F.

 

Monthly
Amount

 

 

 

 

 

 

 

1 - 3

 

$

4.00

 

$

26,177.00

 

4 - 5

 

$

4.15

 

$

27,158.64

 

 

The Base Rent shall be due and payable in equal monthly installments, each such
monthly installment due and payable on the first day of each calendar month, in
advance, without demand and without setoff or deduction whatsoever. As used
herein, “Lease Year” means each consecutive twelve-month period beginning with
the Effective Date, except that if the Effective Date is not the first day of a
calendar month, then the first Lease Year shall be the period from the Effective
Date through the final day of the twelve months after the first day of the
following month, and each subsequent Lease Year shall be the twelve months
following the prior Lease Year.

 

SECTION 1.04.                          Additional Rent. As of the Effective
Date, Tenant must pay Landlord, as additional rent, Tenant’s proportionate share
of (a) any increases in real estate taxes and insurance premiums above that
incurred during the 2000 calendar year, (b) all common area maintenance and
similar charges, which is currently estimated at $0.35 per square foot for the
2000 calendar year and (c) Tenant’s Proportionate Share shall be increased to
take into account the Additional Premises. The foregoing payments must be made
at the time and in the manner set forth in the Lease. Tenant shall remain
responsible for all utilities.

 

SECTION 1.05.                          Right of First Offer. Landlord grants
Tenant a right of first offer subject to Exhibit C attached hereto. Tenant shall
have no further rights to lease space in any other premises in the Building and
all such rights in the Lease are deleted.

 

SIXTH AMENDMENT TO LEASE - Page 2 of 4
L:TA002-957\1ST. LOUIS MUSIC 1 NOV 1, 2000

 

2

--------------------------------------------------------------------------------


 

SECTION 1.06.                          AS IS. Tenant accepts the Additional
Premises “as is” “where is”  without representation or warranty, without any
obligation to alter, remodel, improve, repair or decorate any part of the
Additional Premises, except as set forth on Exhibit B attached hereto.

 

SECTION 1.07.                          Availability. Landlord and Tenant
acknowledge that there is currently an existing tenant occupying the Additional
Premises. If the Additional Premises are not available at the estimated time,
Tenant agrees to take such Additional Premises at the time of availability.
Landlord shall have no liability to Tenant if the current tenant holds over or
the Additional Premises do not become available. If the Additional Premises do
not become available on or before March 31, 2001. Tenant, as its sole remedy,
may terminate this Amendment upon written notice to Landlord given on or before
April 1, 2001.

 

SECTION 1.08.                          Further Amendments. The Lease shall be
and hereby is further amended wherever necessary, even though not specifically
referred to herein, in order to give effect to the terms of this Amendment. The
reference to “$500,000” in Section 13 of the Original Lease is hereby amended to
“$3,000,000” and the reference to “$50,000” is amended to “$1,000,000.”

 

Article II

 

MISCELLANEOUS

 

SECTION 2.01.                          Ratification, The Lease, as amended
hereby, is hereby ratified, confirmed and deemed in full force and effect in
accordance with its terms. Each party represents to the other that such party
(a) is currently unaware of any default by the other party under the Lease; and
(b) has full power and authority to execute and deliver this Amendment and this
Amendment represents a valid and binding obligation of such party enforceable in
accordance with its terms, Landlord and Tenant acknowledge that no brokers have
been involved in this Amendment other than Sansone Group DDR/LLC (“Sansone”) and
that Landlord shall be liable for any commission that is due to Sansone.
Landlord and Tenant hereby indemnify each other from the payment of any
commissions owed to any other broker with respect to this Amendment resulting
from the acts of such party, but not otherwise.

 

SECTION 2.02.                          Notices. All notices to be delivered to
Landlord under the Lease or otherwise with respect to the Premises shall, unless
Landlord otherwise notifies Tenant, be delivered to Landlord in accordance with
Paragraph 21 the Lease to the following address:

 

c/o TA Realty Corporation
25 State Street, 10th floor
Boston, Massachusetts 02109
Attention: Asset Manager

 

SECTION 2.03.                          Governing Law. This Amendment shall be
governed by and construed in accordance with the laws of the State of Missouri.

 

SIXTH AMENDMENT TO LEASE - Page 3 of 4
L:TA002-957\1ST. LOUIS MUSIC 1 NOV 1, 2000

 

3

--------------------------------------------------------------------------------


 

SECTION 2.04.                          Counterparts. This Amendment may be
executed in multiple counterparts each of which is deemed an original but
together constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Amendment has been executed as of (but not necessarily
on) the date and year first above written.

 

 

LANDLORD:

 

 

 

THE REALTY ASSOCIATES FUND III, L.P.,
a Delaware limited partnership

 

 

 

By:

Realty Associates Fund III LLC, a Delaware limited liability company, its sole
general partner

 

 

 

 

 

By:

Realty Associates Fund III Trust, a Massachusetts business trust, sole Member

 

 

 

 

 

 

 

By:

/s/ Henry G. Brauer

 

 

 

 

Name:

Henry G. Brauer

 

 

 

Title:

Regional Director

 

 

 

 

By:

Realty Associates Fund III Texas Corporation, a Texas corporation general
partner

 

 

 

 

 

By:

/s/ Henry G. Brauer

 

 

 

Name:

Henry G. Brauer

 

 

Title:

Regional Director

 

 

 

TENANT:

 

 

 

ST. LOUIS MUSIC, INC.

 

 

 

By:

/s/ Donald J. Collins

 

 

Name:

Donald J. Collins

 

Title:

Vice President - Finance

 

SIXTH AMENDMENT TO LEASE - Page 4 of 4
L:TA002-957\1ST. LOUIS MUSIC 1 NOV 1, 2000

 

4

--------------------------------------------------------------------------------


 

[g23901kfi001.jpg]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LANDLORD’S WORK

 

Tenant hereby accepts the Additional Premises in their “AS–IS” condition, and
Landlord shall have no obligation to perform any work therein (including,
without limitation, demolition of any improvements existing therein or
construction of any tenant finish-work or other improvements therein), and shall
not be obligated to reimburse Tenant or provide an allowance for any costs
related to the demolition or construction of improvements therein.
Notwithstanding the foregoing, Landlord agrees to install 2 - 3 openings in the
existing demising wall, using available Project standard colors and materials,
at Landlord’s sole cost and expense, on or before the Effective Date, subject to
the terms of the Lease.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ONE-TIME RIGHT OF FIRST OFFER

 

Subject to Subsection B below, and subject to any expansion or renewal options
of any current tenant in the Building (a “Prior Tenant”), Landlord hereby grants
to Tenant for the term of the Lease a one-time right of first offer for the
space shown on Exhibit C-l (collectively, the “ROFO Space”), to be exercised in
accordance with Subsection A below.

 

A.                      If any ROFO Space becomes available for lease to anyone
other than a Prior Tenant, Landlord shall so notify Tenant (“Landlord’s ROFO
Notice”) identifying the available ROFO Space (the “Subject ROFO Space”).
Landlord’s ROFO Notice may be given up to seven (7) months in advance of such
availability and shall contain the terms upon which Landlord intends to offer
the Subject ROFO Space for lease to the market. Tenant shall notify Landlord
within thirty (30) days of receipt of Landlord’s ROFO Notice whether it desires
to lease the Subject ROFO Space on the terms set forth in Landlord’s ROFO
Notice. If Tenant does not notify Landlord within said thirty (30) day period
that it will lease the Subject ROFO Space. Tenant shall be deemed to have
refused the Subject ROFO Space. After any refusal, Tenant shall have no further
right of first offer for any ROFO Space and Landlord shall be free to lease such
space to any party for any term on terms and conditions acceptable to Landlord
and this Exhibit C shall terminate. If Tenant exercises its right of first offer
wish respect to the Subject ROFO Space, such space shall be added to the
Premises for all purposes of this lease for the remaining Term of the Lease (but
in no event less than three (3) years) on (a) the terms specified in Landlord’s
ROFO Notice, and (b) the terms of this Lease to the extent that they do not
conflict with the terms specified in Landlord’s ROFO Notice, except that Tenant
shall have no further renewal or expansion rights.

 

B.                        Tenant’s right of first offer is subject to the
conditions that: (i) on the date that Tenant delivers its notice exercising its
right of first offer. Tenant is not in default under the Lease after the
expiration of any applicable notice and cure periods, and (ii) Tenant shall not
have assigned the Lease, or sublet and portion of the Premises under a sublease
which is in effect at any time during the period commencing with Tenant’s
delivery of its notice and ending on the date the ROFO Space is added to the
Premises.

 

C.                        Promptly after Tenant’s exercise of its right of first
offer, Landlord shall execute and deliver to Tenant an amendment to the Lease to
reflect changes in the Premises, Base Rental, Tenant’s proportionate share and
any other appropriate terms changed by the addition of the ROFO Space. Within
ten (10) days thereafter, Tenant shall execute and return the amendment.

 

--------------------------------------------------------------------------------


 

[g23901kfi002.jpg]

 

--------------------------------------------------------------------------------